Citation Nr: 1001553	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-12 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
fracture residuals of the left fibula and tibia, with 
degenerative joint disease of the ankle and knee and left leg 
shortening.

2.  Entitlement to a rating in excess of 30 percent for 
damage to Muscle Group XII.

3.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of left fifth metacarpal fracture.

4.  Entitlement to a rating in excess of 10 percent for low 
back strain.

5.  Entitlement to a rating in excess of 10 percent for 
scars, left leg.

6.  Entitlement to a rating in excess of 10 percent for scar, 
donor site, right thigh.

7.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
September 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 2006 
and May 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  By the 
December 2006 rating decision, the RO denied the Veteran's 
TDIU claim.  All of the other appellate claims were addressed 
by the May 2007 rating decision.

The Board notes that the RO, in pertinent, initially 
confirmed and continued the noncompensable (zero percent) 
rating for the Veteran's service-connected right thigh scar.  
However, the current 10 percent rating was assigned, 
effective July 5, 2006, by an April 2008 rating decision.  
The Veteran has not expressed disagreement with the effective 
date for this rating.  His appeal for a higher rating 
continues pursuant to the holding of AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran has consistently complained of pain in the 
left leg, left fifth metacarpal and low back during the 
pendency of this case.

3.  The Veteran's service-connected fracture residuals of the 
left fibula and tibia, with degenerative joint disease of the 
ankle and knee and left leg shortening, are not manifested by 
nonunion of the tibia and/or fibula with loose motion nor 
impairment analogous thereto.

4.  The Veteran is in receipt of the maximum schedular rating 
for damage to Muscle Group XII.

5.  The rating criteria do not provide for a compensable 
evaluation for limitation of motion or ankylosis of the ring 
finger.

6.  The competent medical and other evidence does not reflect 
that the Veteran's service-connected post-operative residuals 
of left fifth metacarpal fracture have resulted in amputation 
or impairment analogous thereto.

7.  The Veteran's service-connected low back strain is not 
manifested by forward flexion of the thoracolumbar spine of 
less than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine of less than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or incapacitating episodes as defined 
by VA regulations having a total duration of at least 2 weeks 
but less than 4 weeks during a 12 month period.

8.  The Veteran's service-connected scars of the left leg and 
right thigh are not deep, have not resulted in limitation of 
motion, nor do either of them cover an the area or areas that 
exceed 12 square inches (77 sq. cm.).  

9.  None of the Veteran's service-connected disabilities 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards

10.  The Veteran's overall combined disability rating is 70 
percent, and all of his service-connected disabilities are 
due to the same in-service injury.

11.  The competent medical and other evidence of record does 
not reflect the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
fracture residuals of the left fibula and tibia, with 
degenerative joint disease of the ankle and knee and left leg 
shortening are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2009).

2.  The criteria for a rating in excess of 30 percent for 
damage to Muscle Group XII are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.73, Diagnostic Code 5312 
(2009).

3.  The criteria for a rating in excess of 10 percent for 
post-operative residuals of left fifth metacarpal fracture 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2009).

4.  The criteria for a rating in excess of 10 percent for low 
back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5235-5243 (2009).

5.  The criteria for a rating in excess of 10 percent for 
scars, left leg, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic 
Codes 7800-7806 (2009).

6.  The criteria for a rating in excess of 10 percent for 
scar, donor site, right thigh, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.118, Diagnostic Codes 7800-7806 (2009).

7.  The criteria for assignment of a TDIU due to service-
connected disabilities are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice for the December 2006 rating 
decision via a letter dated in August 2006, and for the May 
2007 rating decision via a February 2007 letter.  Taken 
together, these letters informed the Veteran of what was 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, both letters 
included the information regarding disability rating(s) and 
effective date(s) mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and indicated 
on his May 2008 Substantive Appeal that no hearing was 
desired in conjunction with this appeal.  Relevant medical 
records were obtained in conjunction with this case.  A 
request for records was also made to the Social Security 
Administration (SSA), but the SSA responded that they either 
denied disability benefits or the Veteran was not entitled to 
benefits; i.e., no records were available.  Nothing indicates 
the Veteran has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding 
this case in November 2006 and May 2007.  The Board notes 
that the Veteran, through his attorney, has criticized the 
adequacy of these examinations.  However, the Veteran has not 
identified any inaccuracies in terms of the competent medical 
findings regarding the symptomatology of these service-
connected disabilities as revealed on physical examination.  
Although it was contended that the examinations were of a 
nature that they did not indicate the effect of the Veteran's 
service-connected disabilities on his everyday life, the 
Board notes the Veteran had the opportunity to present 
evidence of such at the examinations and were taken into 
account by the examiners.  All other contentions appear to 
essentially be critical of the fact that they do not have the 
findings necessary for the benefits sought on appeal.  
Further, the findings on these examinations are consistent 
with the other medical records on file, as well as the 
relevant schedular criteria.  Accordingly, the Board finds 
that these examinations are adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the Veteran has consistently complained of pain in his left 
leg, left fifth metacarpal, and low back.  Therefore, in 
adjudicating these claims, the Board must determine whether 
the pain results in additional functional impairment to the 
extent necessary for assignment of higher disability ratings 
in this case.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Left Fibula and Tibia

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

In this case, the Veteran's service-connected fracture 
residuals of the left fibula and tibia, with degenerative 
joint disease of the ankle and knee and left leg shortening, 
are not manifested by nonunion of the tibia and/or fibula 
with loose motion nor impairment analogous thereto.  For 
example, even the Veteran's service treatment records 
regarding the initial in-service fractures of the left tibia 
and fibula do not indicate it resulted in nonunion of these 
bones.  Rather, the record reflects he had surgery to correct 
the fractures.  Moreover, X-rays taken in June 1979 showed 
healed fractures of both the tibia and fibula.  Although 
there was some medial displacement of the distal portion of 
the fibula shaft at the fracture site, which would indicate 
malunion not nonunion.  Similarly, subsequent X-rays from 
September 1999 indicate old healed fractures of the tibia and 
fibula.  X-rays taken of the left knee and ankle in October 
2001, as noted on the November 2006 VA examination, contained 
no evidence of acute fracture or dislocation.  Nothing in the 
other medical evidence on file otherwise indicates nonunion 
of the left tibia and/or fibula.  The Board acknowledges that 
the Veteran was noted as wearing a leg brace on both the 
November 2006 and May 2007 VA examinations.  However, the 
evidence does not indicate that it was due to the type of 
loose motion as required for a 40 percent rating under 
Diagnostic Code 5262.  The November 2006 VA examination found 
only slight instability and laxity of the left knee, with no 
tenderness or weakness.  There was no crepitus, deformity, 
erythema, effusion, or instability on the subsequent May 2007 
VA examination.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent under Diagnostic Code 5262.

For the reasons detailed below, the Board also finds that the 
Veteran is not entitled to consideration of an extraschedular 
rating(s) in this case.

II.  Muscle Group XII

Disabilities of Muscle Group XII are evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.73, Diagnostic Code 5312.  
Under this Code, a noncompensable (zero percent) rating is 
assigned for a slight disability, a 10 percent rating is 
assigned for a moderate disability, a 20 percent rating is 
assigned for a moderately-severe disability, and a 30 percent 
evaluation is assigned in severe cases.

In short, the Veteran is already in receipt of the maximum 
schedular rating available for this disability.  Therefore, 
his claim for an increased schedular rating must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

For the reasons detailed below, the Board also finds that the 
Veteran is not entitled to consideration of an extraschedular 
rating(s) in this case.



III.  Left Fifth Metacarpal

Diagnostic Code 5230 mandates a noncompensable evaluation 
even when there is limitation of motion of the ring or little 
finger.  Further, there is no indication of amputation or 
ankylosis of the ring or little finger, or impairment 
analogous thereto, to warrant consideration of the provisions 
of Diagnostic Codes 5155, 5156, and/or 5227 in this case.  
For example, the  November 2006 VA examination noted no 
swelling, bony deformity, or amputations of the hands.  There 
was also no ankylosis of a finger joint.  In addition, the 
Veteran was able to fully extend all finger joints.  
Similarly, range of motion of the fingers was found to be 
within normal limits on the subsequent May 2007 VA 
examination, and there had been no incapacitation.

The Board acknowledges that the Veteran's 10 percent rating 
in this case was assigned pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804, based upon a tender and painful scar.  
However, this Code provides a maximum rating of 10 percent, 
as do the other potentially applicable Diagnostic Codes 7802 
to 7803.  There is also no evidence of a deep scar as to 
warrant consideration of Diagnostic Code 7801.  Diagnostic 
Code 7805 provides for evaluation based upon limitation of 
motion, but as already stated Diagnostic Code 5230 does not 
provide for even a compensable evaluation for limitation of 
motion.  Moreover, it does not affect the head, face, or neck 
so as to warrant consideration of Diagnostic Code 7800.  
Finally, it is not manifested by dermatitis or eczema so as 
to warrant consideration of Diagnostic Code 7806.

The Board also notes that even if there were ankylosis, as 
with Diagnostic Code 5230, Diagnostic Code 5227 mandates a 
noncompensable evaluation for favorable or unfavorable 
ankylosis of the ring or little finger.  Accordingly, it does 
not appear that the Veteran meets or nearly approximates the 
schedular criteria for a rating in excess of 10 percent of 
the left fifth metacarpal.

For the reasons detailed below, the Board also finds that the 
Veteran is not entitled to consideration of an extraschedular 
rating(s) in this case.



IV.  Low Back Strain

The current rating criteria under Diagnostic Codes 5235 to 
5243 provide that spine disorders are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine. 
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, the Board acknowledges that the Veteran has 
complained of low back pain.  However, a thorough review of 
the record does not reflect his pain is of such severity that 
it does or will result in functional impairment to the extent 
necessary for a schedular rating in excess of 10 percent.  
For example, the November 2006 VA examination showed forward 
flexion to 70 degrees, with no pain; extension to 15 degrees, 
with pain at 15 degrees; right lateral to 22 degrees, with 
pain beginning at 20 degrees; left lateral to 17 degrees, 
with pain beginning at 15 degrees; right and left rotation 
were both to 30 degrees, with pain beginning at 30 degrees.  
The May 2007 VA examination showed forward flexion to 65 
degrees, with pain at 65 degrees; hyperextension was to 15 
degrees, with pain at 15 degrees; right and left lateral 
bending were both to 15 degrees, with pain at 15 degrees; and 
right and left lateral rotation were both to 15 degrees, with 
pain at 15 degrees.  Moreover, both examinations found there 
was no additional range of motion lost due to pain, weakness, 
fatigue, lack of endurance or incoordination following 
repetitive use.  Although the Veteran's attorney has 
criticized this statement, it is a competent medical opinion 
based upon physical examination that no such symptomatology 
was shown on repetitive use.  The examiner also acknowledged 
that he was unable to state the range of motion during flare-
ups without speculating.  Nevertheless, nothing in the other 
evidence on file otherwise indicates the Veteran has 
limitation of flexion less than 60 degrees or combined range 
of motion of less than 120 degrees, even when taking into 
account his complaints of pain.  

The Board further notes that both the November 2006 and May 
2007 VA examinations found no lumbar muscle spasm.  In 
addition, the Veteran has never been diagnosed with ankylosis 
of the spine.  The range of motion findings detailed in the 
preceding paragraph clearly reflect the spine is not fixed in 
place.  Furthermore, there was no evidence of lumbar weakness 
or abnormal neurological manifestations related to the 
service-connected back disability.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the schedular criteria 
for a rating in excess of 10 percent for his service-
connected back strain under the General Rating Formula for 
Diseases and Injuries of the Spine at any time during the 
pendency of this case.

The Board has also considered the applicability of the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes which provides that an evaluation of 
10 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In this case, however, the Veteran is service-connected for 
back strain, not intervertebral disc syndrome even though 
degenerative changes of the spine were observed on October 
2001 X-rays, as noted by the November 2006 VA examination.  
Nevertheless, even if the Board were to consider the service-
connected disability as including intervertebral disc 
syndrome, he would still not be entitled to a rating in 
excess of 10 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  For example, the November 2006 VA examination 
specifically found he had experienced no incapacitating 
episodes as defined by VA regulations for the past 12 months.  
Nothing in the subsequent May 2007 VA examination, nor the 
other evidence on file, otherwise indicates he has 
experienced incapacitating episodes as defined by VA 
regulations having a total duration of at least 2 weeks but 
less than 4 weeks during a 12 month period.

V.  Scars

The criteria for evaluation of the scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.  

Initially, the Board observes that Diagnostic Codes 7800, 
7801, 7803, and 7804 are not applicable in this case.  
Diagnostic Code 7800 provides criteria for evaluation of 
scars causing disfigurement of the head, face, or neck, and 
not the left leg or right thigh, as is the case here.  As 
already noted, Diagnostic Codes 7802, 7803, and 7804 provide 
a maximum schedular rating of 10 percent, which is already in 
effect for both the left leg and right thigh; i.e., they do 
not provide for a basis for the benefit sought on appeal.

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceed 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion. 

In this case, the Board finds that the Veteran's service-
connected scars of the left leg and right thigh are not deep, 
have not resulted in limitation of motion, nor do either of 
them cover an the area or areas that exceed 12 square inches 
(77 sq. cm.).  For example, the November 2006 VA examination 
noted that most of the scarring of the Veteran's left leg 
were tender, but there was no ulceration.  Similarly, there 
was no ulceration of the right thigh scar, and it was not 
tender.  It was noted that it would get an intermittent 
itching rash.  No other symptoms were reported.  The May 2007 
VA examination noted a 13 x 7 cm rectangular right 
superficial donor site scar, which was nontender and freely 
moveable.  In addition, there was a 3 x 3.5 cm indented, 
tender, fixed left lateral thigh scar; an 18 x 7 cm deformed 
scar, which was also tender and fixed; as well as multiple 
less than 1 cm pitting scars.  However, there was no 
breakdowns or ulcerations of the scars and no functional 
limitation secondary to the scars.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under either Diagnostic Code 7801 or 
7805.

The Board also notes that while the Veteran has been noted as 
having an intermittent itching rash of the right thigh scar, 
he is not service-connected for dermatitis or eczema nor does 
the record indicate he has the type of scarring that would 
warrant consideration on this basis.  Therefore, 
consideration of Diagnostic Code 7806 is not warranted in 
this case.



VI.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In this case, the Board concurs with the RO's determination 
that consideration of an extraschedular rating is not 
warranted in this case.  Nothing in the record indicates the 
Veteran has been hospitalized due to any of his service-
connected disabilities during the pendency of this case.  The 
Board acknowledges, as detailed in the adjudication of the 
Veteran's TDIU case, that the evidence does indicate his 
service-connected disabilities have resulted in some degree 
of occupational impairment.  However, the record reflects 
that the degree of this impairment has been adequately 
compensated by the current schedular ratings.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  There is 
no evidence on file of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted in this case.

VII.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  All of the Veteran's service-connected 
disabilities have been discussed above, and his overall 
combined disability rating is 70 percent.  See 38 C.F.R. 
§ 4.25.  Although it does not appear at first glance he has 
the requisite percentage standards for consideration of a 
TDIU, for the purposes of determining one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology, or a single 
accident, are to be considered one disability.  38 U.S.C.A. 
§ 4.16(a).  Here, all of the Veteran's service-connected 
disabilities are etiologically related to the same in-service 
injury; i.e., a May 1977 motor vehicle accident and the 
treatment he received as a result thereof.  Consequently, he 
does meet the schedular standards for consideration of a 
TDIU.

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In this case, the record reflects the Veteran highest 
education level is 2 years of college, that he has training 
as a motorcycle mechanic, that he worked as a farmer from 
1996 to 2003, and he has not worked since 2003.  Moreover, 
the November 2006 VA examination noted that the Veteran could 
not lift over about 20 pounds due to his service-connected 
low back disorder, he could not run after cattle, he could 
not walk more than 200 yards, and could not sit longer than 
10 minutes at a time.  The service-connected left fibula and 
tibia fracture residuals and Muscle Group XII damage also 
prevented him from walking very far.  The Muscle Group XII 
damage further prevented him from squatting or kneeling.  The 
service-connected left fifth metacarpal fracture residuals 
prevented him from steering a tractor with his left hand, and 
from using certain tools.  His scars did not result in 
occupational impairment.

Despite the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for assignment of 
a TDIU in this case.  As already stated, the Board finds that 
the level of occupational impairment in this case appears to 
be adequately compensated by the current schedular ratings.  
Moreover, the November 2006 VA examiner found that the 
Veteran could still work a sedentary position with his 
service-connected disabilities.

The Veteran's attorney has criticized the opinion of the 
November 2006 VA examiner, contending, in essence, it does 
not take into account the difficulty the Veteran would have 
in finding employment given his background and service-
connected disabilities.  However, the Court has held that the 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough for assignment of a TDIU.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Van Hoose, supra.






	(CONTINUED ON NEXT PAGE)




In view of the foregoing, the Board finds that the competent 
medical and other evidence of record does not reflect the 
Veteran is unable to obtain and/or maintain substantially 
gainful employment due solely to his service-connected 
disabilities.  As such, the preponderance of the evidence is 
unfavorable, and the claim of entitlement to a TDIU must be 
denied.


ORDER

Entitlement to a rating in excess of 30 percent for fracture 
residuals of the left fibula and tibia, with degenerative 
joint disease of the ankle and knee and left leg shortening 
is denied.

Entitlement to a rating in excess of 30 percent for damage to 
Muscle Group XII is denied.

Entitlement to a rating in excess of 10 percent for post-
operative residuals of left fifth metacarpal fracture is 
denied.

Entitlement to a rating in excess of 10 percent for low back 
strain is denied.

Entitlement to a rating in excess of 10 percent for scars, 
left leg, is denied.

Entitlement to a rating in excess of 10 percent for scar, 
donor site, right thigh, is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


